DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following informalities: the limitations “wherein the liquid solvent is selected.” in line 1 and “gamma.-butyrolactone (γ-BL),” in line 9 include a drafting error. Appropriate correction is required.
3.	Claim 8 is objected to because of the following informalities:  the limitation “the phosphate is selected from allyl-type, vinyl-type, styrenic-type and (meth)acrylic-type monomers bearing a phosphonate moiety” in lines 1-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the phosphate is selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a second structure with a subscript “m” but does not define a numerical range.  It is not clear what the range of “m” is.
7.	Claims 2-24 are rejected as depending from claim 1.
8.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “The rechargeable lithium battery of claim 4, wherein the phosphate, phosphonate, phosphonic acid” in lines 1-2.  However,  claim 4 does not recite phosphonic acid.
9.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites a second structure with a subscript “m” but does not define a numerical range.  It is not clear what the range of “m” is. Furthermore, claim 23 is not clear because a numerical range of “x” in the second structure is not defined.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaloner-Gill (US 5,393,621).
Regarding claim 32, Chaloner-Gill discloses an electrolyte composition (claim 14) comprising a non-aqueous liquid solvent, a lithium salt, and a reactive monomer dissolved in the liquid solvent, wherein the reactive monomer is selected from the group consisting of 2-alkoxy (or phenoxy)-2-oxo-1,3,2-dioxaphospholane (I):

    PNG
    media_image1.png
    102
    331
    media_image1.png
    Greyscale

(Col. 5, lines 18-46, Col. 6, lines 8-38, Col. 7, lines 29-40, Col. 13, lines 29-65, Example H).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim(s) 1-4,  16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621).
Regarding claim 1, Chaloner-Gill discloses a rechargeable lithium battery (claims 14 & 15, Col. 3, lines 34-36) comprising an anode(Col. 5, lines 47-59), a cathode (Col. 5, lines 47-49, 60-68, Col. 6, lines 1-7), and a quasi-solid or solid-state electrolyte in ionic communication with the anode and the cathode(Col. 3, lines 13-17, Col. 4, lines 62-66), wherein the electrolyte comprises a polymer comprising chains of a polyester of phosphoric acid and a lithium salt dissolved or dispersed in the polyester of phosphoric acid, represented by the following structure:

    PNG
    media_image2.png
    107
    270
    media_image2.png
    Greyscale

wherein (i) 3≤x≤10, R is selected from Li, H, a methyl, ethyl, propyl, vinyl, allyl, acrylate, phenol, alkyl, aryl, or CH2Cl, and R′ or R″ is independently selected from Li, CH3, C2H5, n-C3H7, i-C3H7; n-C4H9, CCl3CH2, C6H5, —OH, —COOH, —O—CH2CH2—R′″, an alkyl, or an aryl, where R′″=—(CH2)yCH3 and 0≤y≤10 (x is 3 and R” is CH3, Col. 3, line 13 – Col. 4, line 2, Col. 5, lines 35-46, Col. 13, lines 29-65, Example H); in the design of solid polymeric electrolyte both the properties of ionic conductivity and mechanical strength must be provided and it is advantageous to incorporate inorganic ion salt and low molecular weight organic solvents into the solid electrolyte as well to select polymer which enhance ionic conductivity (Col. 2, lines 49-55), the electrolyte composition typically comprises from about 5 to about 25 weight percent of inorganic ion salt based on the total weight of the electrolyte (Col. 13, lines 62-65) but does not explicitly disclose wherein the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined.
	It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Chaloner-Gill, the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined in order to balance ionic conductivity and mechanical strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses the lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3) (Col. 5, lines 35-46).
Regarding claim 3, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses  in the design of solid polymeric electrolyte both the properties of ionic conductivity and mechanical strength must be provided and it is advantageous to incorporate inorganic ion salt and low molecular weight organic solvents into the solid electrolyte as well to select polymer which enhance ionic conductivity (Col. 2, lines 49-55), the electrolyte composition typically comprises from about 40 to about 80 wt % solvent based on the total weight of the electrolyte (Col. 13, lines 66-68) but does not explicitly disclose the electrolyte further comprises from 0.1% to 50% by weight of a non-aqueous liquid solvent dispersed in the polyester of phosphoric acid by weight, based on the total weight of the lithium salt, the polyester of phosphoric acid, and the non-aqueous liquid solvent combined.
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Chaloner-Gill, the electrolyte further comprises from 0.1% to 50% by weight of a non-aqueous liquid solvent dispersed in the polyester of phosphoric acid by weight, based on the total weight of the lithium salt, the polyester of phosphoric acid, and the non-aqueous liquid solvent combined in order to balance ionic conductivity and mechanical strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses the liquid solvent is selected from  sulfolane, ethylene carbonate (EC), propylene carbonate (PC), gamma.-butyrolactone (γ-BL), acetonitrile (AN) (Col. 5, lines 18-32, Col. 14, lines 32-35).
Regarding claim 16, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses said polymer forms a mixture, copolymer, semi-interpenetrating network, or simultaneous interpenetrating network with a second polymer selected from poly(ethylene oxide), polypropylene oxide, poly(ethylene glycol), poly(acrylonitrile), poly(methyl methacrylate), poly(vinylidene fluoride), poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene, cyanoethyl poly(vinyl alcohol), a pentaerythritol tetraacrylate-based polymer, an aliphatic polycarbonate, a single Li-ion conducting solid polymer electrolyte with a carboxylate anion, a sulfonylimide anion, or sulfonate anion, a crosslinked electrolyte of poly(ethylene glycol) diacrylate, poly(ethylene glycol) methyl ether acrylate, a sulfonated derivative thereof, or a combination thereof(Col. 2, lines 42-46, Col. 14, lines 8-12).
Regarding claim 19, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses  a lithium metal secondary cell, a lithium-ion cell, a lithium-sulfur cell, a lithium-ion sulfur cell, a lithium-selenium cell, or a lithium-air cell(Col. 5, lines 50-57, claim 15).
Regarding claim  20, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses compatible cathodic materials are well known to the art and include by way of example, manganese oxides, molybdenum oxides, vanadium oxides, such as V6 O13, sulfides of molybdenum, titanium and niobium, lithiated cobalt oxides, lithiated magnaese oxides, lithiated nickel oxides, chromium oxides, copper oxides, and the like (Col. 5, line 60- Col. 6, line 2) but does not explicitly disclose  the cathode comprises a cathode active material selected from lithium nickel manganese oxide (LiNiaMn2-aO4, 0<a<2), lithium nickel manganese cobalt oxide (LiNinMnmCo1-n-mO2, 0<n<1, 0<m<1, n+m<1), lithium nickel cobalt aluminum oxide (LiNicCodAl1-c-dO2, 0<c<1, 0<d<1, c+d<1), lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), lithium manganese oxide (LiMnO2), lithium cobalt oxide (LiCoO2), lithium nickel cobalt oxide (LiNipCo1-pO2, 0<p<1), or lithium nickel manganese oxide (LiNiqMn2-qO4, 0<q<2).
It would have been obvious to one of ordinary skill in the art to provide in the cathode of Chaloner-Gill, disclose  the cathode comprises a cathode active material selected from lithium nickel manganese oxide (LiNiaMn2-aO4, 0<a<2), lithium nickel manganese cobalt oxide (LiNinMnmCo1-n-mO2, 0<n<1, 0<m<1, n+m<1), lithium nickel cobalt aluminum oxide (LiNicCodAl1-c-dO2, 0<c<1, 0<d<1, c+d<1), lithium manganate (LiMn2O4), lithium iron phosphate (LiFePO4), lithium manganese oxide (LiMnO2), lithium cobalt oxide (LiCoO2), lithium nickel cobalt oxide (LiNipCo1-pO2, 0<p<1), or lithium nickel manganese oxide (LiNiqMn2-qO4, 0<q<2), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 21, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses  a lithium-ion cell wherein the anode comprises an anode active material selected from the group consisting of: (b) alloys or intermetallic compounds of Zn, Al,  with other elements; (c) lithium-containing composites; (e) lithium aluminate; (f) carbon particles (Col. 5, lines 50-59).
Regarding claim 22, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses   further comprising a separator disposed between the anode and the cathode wherein the separator comprises the quasi-solid or solid-state electrolyte(Col. 2, lines 4-6).
Regarding claim 23, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill further discloses the electrolyte comprises a polymer comprising chains of a polyester of phosphoric acid and a lithium salt dissolved or dispersed in the polyester of phosphoric acid, represented by the following structure:

    PNG
    media_image2.png
    107
    270
    media_image2.png
    Greyscale

wherein 2≤n≤10, R is selected from Li, H, a methyl, ethyl, propyl, vinyl, allyl, acrylate, phenol, alkyl, aryl, or CH2Cl, and R′ or R″ is independently selected from Li, CH3, C2H5, n-C3H7, i-C3H7; n-C4H9, CCl3CH2, C6H5, —OH, —COOH, —O—CH2CH2—R′″, an alkyl, or an aryl, where Re′″=—(CH2)yCH3 and 0≤y≤10( x is 3, R” is CH3, claim 14, Col. 1, lines 20-25, Col. 3, line 13 - Col. 4, line 2, col. 6, lines 8-49, Col. 13, lines 29-65, Example H); in the design of solid polymeric electrolyte both the properties of ionic conductivity and mechanical strength must be provided and it is advantageous to incorporate inorganic ion salt and low molecular weight organic solvents into the solid electrolyte as well to select polymer which enhance ionic conductivity (Col. 2, lines 49-55), the electrolyte composition typically comprises from about 5 to about 25 weight percent of inorganic ion salt based on the total weight of the electrolyte (Col. 13, lines 62-65) but does not explicitly disclose wherein the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined.
	It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Chaloner-Gill, the lithium salt occupies a weight fraction from 0.1% to 50% based on the total weight of the lithium salt and the polyester of phosphoric acid combined in order to balance ionic conductivity and mechanical strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
15.	Claim(s) 5, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claims 1 and 4 above, in view of Masuda et al. (US 2017/0133716).
Regarding claim 5, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as tetrahydrofuran, gamma butyrolactone (Col. 5, lines 23-30) but does not explicitly disclose  the sulfone or sulfide is selected from vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, a vinyl-containing variant of TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a combination thereof:

    PNG
    media_image3.png
    863
    772
    media_image3.png
    Greyscale

	Masuda teaches the battery cell comprises two battery cell terminals which are contactable from outside of the battery cell and an electrochemical part which is preferably constructed in the form of at least one jelly roll comprising at least one positive electrode, at least one negative electrode, an electrolyte comprising at least one conductive salt and at least one solvent, and at least one separator([0003]). Masuda teaches the solvent is selected from tetrahydrofuran, gamma butyrolactone, tetramethylene sulfone, or ethylmethyl sulfone([0012]).
	It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, the sulfone is tetramethylene sulfone and ethyl methyl sulfone as taught by Masuda as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
Regarding claim 7, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as tetrahydrofuran, gamma butyrolactone (Col. 5, lines 23-30) but does not explicitly disclose the nitrile comprises a dinitrile or is selected from AND, GLN, SEN, or a combination thereof:

    PNG
    media_image4.png
    526
    827
    media_image4.png
    Greyscale

Masuda teaches the battery cell comprises two battery cell terminals which are contactable from outside of the battery cell and an electrochemical part which is preferably constructed in the form of at least one jelly roll comprising at least one positive electrode, at least one negative electrode, an electrolyte comprising at least one conductive salt and at least one solvent, and at least one separator([0003]). Masuda teaches the solvent is selected from tetrahydrofuran, gamma butyrolactone, adiponitrile, glutaronitrile, or sebaconitrile ([0012]).
	It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, the nitrile is adiponitrile, glutaronitrile, or sebaconitrile as taught by Masuda as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
Regarding claim 9, Chaloner-Gill discloses all of the claim limitations as set forth above.
Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as tetrahydrofuran, gamma butyrolactone (Col. 5, lines 23-30) but does not explicitly disclose the phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite is selected from TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), a combination thereof, wherein TMP, TEP, TDP, DPOF, DMMP, DMMEMP, and phosphazene have the following chemical formulae:

    PNG
    media_image5.png
    1514
    852
    media_image5.png
    Greyscale

wherein R=H, NH2, or C1-C6 alkyl.
Masuda teaches the battery cell comprises two battery cell terminals which are contactable from outside of the battery cell and an electrochemical part which is preferably constructed in the form of at least one jelly roll comprising at least one positive electrode, at least one negative electrode, an electrolyte comprising at least one conductive salt and at least one solvent, and at least one separator([0003]). Masuda teaches the solvent is selected from tetrahydrofuran, gamma butyrolactone, dimethyl methylphosphonate, or substitute phosphazenes([0012]).
	It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, the phosphonate or phsophazene is dimethyl methylphosphonate, or substitute phosphazenes as taught by Masuda as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
Regarding claim 10, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as tetrahydrofuran, gamma butyrolactone (Col. 5, lines 23-30) but does not explicitly disclose the siloxane or silane is selected from alkylsiloxane (Si—O), alkyylsilane (Si—C), liquid oligomeric silaxane (—Si—O—Si—), or a combination thereof.
Masuda teaches the battery cell comprises two battery cell terminals which are contactable from outside of the battery cell and an electrochemical part which is preferably constructed in the form of at least one jelly roll comprising at least one positive electrode, at least one negative electrode, an electrolyte comprising at least one conductive salt and at least one solvent, and at least one separator([0003]). Masuda teaches the solvent is selected from tetrahydrofuran, gamma butyrolactone, silanes or siloxanes[0012]).
	It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, silane or siloxanes as taught by Masuda as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
16.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claims 1, 4, and 5 above, in view of Anstey et al. (US 2022/0223841).
Regarding claim 6, modified Chaloner-Gill discloses all of the claim limitations as set forth above.  Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as tetrahydrofuran, gamma butyrolactone (Col. 5, lines 23-30) but does not explicitly disclose the vinyl sulfone or sulfide is selected from ethyl vinyl sulfide, allyl methyl sulfide, phenyl vinyl sulfide, phenyl vinyl sulfoxide, allyl phenyl sulfone, allyl methyl sulfide, divinyl sulfone, or a combination thereof, wherein the vinyl sulfone does not include methyl ethylene sulfone and ethyl vinyl sulfone.
Anstey teaches the electrolyte in lithium-ion cells may be a liquid, a solid, or a gel([0084]).  Anstey teaches examples of non-aqueous solvents suitable for some lithium ion cells include tetrahydrofuran, gamma butyrolactone, divinyl sulfone ([0085]).
 It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, divinyl sulfone as taught by Anstey as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
17.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claims 1,  and 4 above, in view of Lee et al. (US 2010/0285374).
Regarding claim 8, Chaloner-Gill discloses all of the claim limitations as set forth above.  Chaloner-Gill discloses the solvent is any compatible, relatively non-volatile, aprotic, relatively polar, solvent such as ethylene carbonate (Col. 5, lines 23-30) but does not explicitly disclose the phosphate is selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety.
Lee teaches  lithium battery includes a cathode, an anode, and an organic electrolytic solution, where the organic electrolytic solution includes a lithium salt, an organic solvent and a polymer of a linear or cyclic polymerizable monomer that is negatively charged due to the positions of electrons on the monomer([0011]).  Lee teaches 0.3 parts by weight of diethyl allylphosphonate represented by Formula 9  was added to 100 parts by weight of a mixed organic solvent including 30 volume % of ethylene carbonate, 50 volume % of diethyl carbonate and 20 volume % of ethyl methyl carbonate, and 1.3 M of a lithium salt, LiPF6, was added thereto, thereby manufacturing an organic electrolyte solution([0055], Example 4).
 It would have been obvious to one of ordinary skill in the art to use in the solvent of Chaloner-Gill, diethyl allylphosphonate as taught by Lee as art recognized equivalence for the same purpose. MPEP 2144.06 II. 
18.	Claim(s)  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claim 1 above, in view of Abouali et al. (US 2019/0190065).
Regarding claim 11, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses polyphospho-amides are prepared by a reaction of phosphoric dichlorides with diamines, as well as, by the free radical polymerization of olefinic phosphorus  amides (Col. 11, lines 1-4) but does not explicitly disclose the polyester of phosphoric acid forms a crosslinked network with an amide group selected from N,N-dimethylacetamide, N,N-diethylacetamide, N,N-dimethylformamide, N,N-diethylformamide, or a combination thereof.
Abouali teaches a UV-curable and printable combination separator and solid electrolyte precursor material for lithium ion batteries comprising: a lithium salt dissolved in one or more organic solvents; a UV-curable monomer in an amount from approximately 4 weight percent to approximately 10 weight percent; a UV-initiator; one or more host ion conductive polymers in an amount less than approximately 5 weight percent of the precursor material; and ceramic particles; wherein the precursor material, when cured, has sufficient mechanical rigidity to act as a separator preventing electrical shorting between a lithium ion battery cathode and a lithium ion battery anode and has sufficient electrical conductivity to function as an electrolyte for a lithium ion battery(claim 1).  Abouali teaches the one or more solvents are selected from one or more of ethylene carbonate, dimethyl carbonate, diethylene carbonate, acetonitrile, or dimethylformamide(claim 8).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Chaloner-Gill, N,N-dimethylformamide as taught by Abouali, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
19.	Claim(s) 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claim 1 above, in view of Liu et al. (CN110120549(A)) with citations from machine translation provided with this Office Action.
Regarding claim 12, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses an amorphous network system based on phosphate ester crosslinks of polyethylene glycol brought about by the reaction of POCl3 with poly(ethylene oxide) glycol(Col. 2, lines 43-46) but does not disclose  the polyester of phosphoric acid is crosslinked by a crosslinking agent that comprises a compound having at least one reactive group selected from a hydroxyl group, an amino group, an imino group, an amide group, an acrylic amide group, an amine group, an acrylic group, an acrylic ester group, or a mercapto group in the molecule.
Liu teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  Liu teaches the polymer matrix contains a cross-linked structure provided by a cross-linking agent, a copolymer chain structure provided by a cross-linkable copolymer, and inorganic nanoparticles([0010]). Liu teaches the cross-linking agent is one or more of acrylate-based cross-linking agents containing at least two acrylate-based groups, and the acrylate-based group of the group represented by the formula (4) can be an acrylate group, a methacrylate group, or the like([0043]).
It would have been obvious to one of ordinary skill in the art to use as the crosslinking agent of Chaloner-Gill, a crosslinking agent that comprises a compound having at least one reactive group selected from an acrylic group, or  an acrylic ester group in the molecule as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 13, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses an amorphous network system based on phosphate ester crosslinks of polyethylene glycol brought about by the reaction of POCl3 with poly(ethylene oxide) glycol(Col. 2, lines 43-46) but does not disclose  the polyester of phosphoric acid is crosslinked by a crosslinking agent selected from poly(diethanol) diacrylate, poly(ethyleneglycol)dimethacrylate, poly(diethanol) dimethylacrylate, poly(ethylene glycol) diacrylate, or a combination thereof.
Liu teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  Liu teaches the polymer matrix contains a cross-linked structure provided by a cross-linking agent, a copolymer chain structure provided by a cross-linkable copolymer, and inorganic nanoparticles([0010]). Liu teaches the cross-linking agent is poly(ethyleneglycol)dimethacrylate or poly(ethylene glycol) diacrylate([0043]).
It would have been obvious to one of ordinary skill in the art to use as the crosslinking agent of Chaloner-Gill, a crosslinking agent selected from poly(ethyleneglycol)dimethacrylate or poly(ethylene glycol) diacrylate as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 17, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses various modifications, substitutions, omissions and changes may be made without departing from the spirit thereof(Col. 14, lines 42-45) but does not disclose   said polymer further comprises an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm, wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer.
Liu  teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  Liu teaches the polymer matrix contains a cross-linked structure provided by a cross-linking agent, a copolymer chain structure provided by a cross-linkable copolymer, and inorganic nanoparticles([0010]).  Liu teaches for nanoparticles, the particle size can be, for example, 10 nm to 2 µm ([0044]).  
It would have been obvious to one of ordinary skill in the art to provide in the polymer of  Chaloner-Gill, an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm, wherein said particles of inorganic solid electrolyte material are dispersed in said polymer or chemically bonded by said polymer as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 18, modified Chaloner-Gill discloses all of the claim limitations as set forth above. Modified Chaloner-Gill further discloses  said particles of inorganic solid electrolyte material are selected from an oxide type(Liu [0044]).
20.	Claim(s) 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claim 1 above, in view of Fukunaga et al. (US 2015/0325884).
Regarding claim 14, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses various modifications, substitutions, omissions and changes may be made without departing from the spirit thereof(Col. 14, lines 42-45) but does not disclose   
said electrolyte further comprises a flame-retardant additive selected from a halogenated flame retardant, phosphorus-based flame retardant, melamine flame retardant, metal hydroxide flame retardant, silicon-based flame retardant, phosphate flame retardant, biomolecular flame retardant, or a combination thereof.
Fukunaga teaches a method for producing a non-aqueous electrolyte secondary battery that can suppress deterioration in life characteristics of the battery even if an electrolyte solution containing a flame retardant is used([0007]).  Fukunaga teaches an embodiment that is a liquid electrolyte solution as an electrolyte, however the embodiment is applicable to other electrolytes such as a polymer electrolyte([0081]). Fukunaga teaches examples of the flame retardant contained in the non-aqueous electrolyte solution include a phosphazene compound or a phosphoric ester compound including triethyl phosphate, tripropyl phosphate, tributyl phosphate, triphenyl phosphate, tritolyl phosphate, and tris(trifluoroethyl)phosphate([0084]).  
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Chaloner-Gill, a flame retardant additive selected from a phosphate flame retardant as taught by Fukunaga in order to suppress deterioration in life characteristics of the battery.
Regarding claim 15, modified Chaloner-Gill discloses all of the claim limitations as set forth above. Modified Chaloner-Gill further discloses said flame retardant additive is in a form of encapsulated particles comprising the additive encapsulated by a shell of a substantially lithium ion-impermeable and liquid electrolyte-impermeable coating material, wherein said shell is breakable when exposed to a temperature higher than a threshold temperature (Fukunaga [0091]).
21.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621) as applied to claims 1 and 23 above, in view of Liu et al. (CN110120549(A)) with citations from machine translation provided with this Office Action.
Regarding claim 24, Chaloner-Gill discloses all of the claim limitations as set forth above. Chaloner-Gill discloses various modifications, substitutions, omissions and changes may be made without departing from the spirit thereof(Col. 14, lines 42-45) but does not disclose   
further comprising polymeric fibers, ceramic fibers, glass fibers, or a combination thereof, which are dispersed in or bonded by the polymer.
Liu  teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of  Chaloner-Gill, further comprising polymeric fibers as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
22.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill (US 5,393,621), in view of Liu et al. (CN110120549(A)) with citations from machine translation provided with this Office Action.
Regarding claim 25, Chaloner-Gill discloses  an electrolyte composition comprising a lithium salt dissolved or dispersed in a reactive liquid medium comprising a reactive monomer or oligomer for a polyester of phosphoric acid and an optional non-aqueous liquid solvent(Col. 1, lines 40-45, Col. 3, line 13 – Col. 4, line 2, Col. 4, line 67- Col. 5, line 32, Col. 13, lines 29-65, Example H) but does not explicitly disclose  an initiator or a crosslinking agent.
Liu teaches the lithium ion battery may be an all-solid-state lithium ion battery of conventional construction in the art, as long as it includes the polymer electrolyte membrane ([0081]).  Liu teaches the polymer electrolyte membrane contains a polymer matrix, a lithium salt and polymer fibers dispersed in the polymer matrix([0008]).  Liu teaches the polymer matrix contains a cross-linked structure provided by a cross-linking agent, a copolymer chain structure provided by a cross-linkable copolymer, and inorganic nanoparticles([0010]). Liu teaches an electrolyte slurry containing polymer fibers modified by a first silane coupling agent, a crosslinkable copolymer, a lithium salt, a crosslinking agent, inorganic nanoparticles and a photoinitiator is provided; the first silane coupling agent is a silane coupling agent with carbon-carbon unsaturated double bond([0060]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte composition of Chaloner-Gill, an initiator or a crosslinking agent as taught by Liu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724